         Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 1 of 8




                                             AFFIDAYIT

       I, Richard Weinisch, being sworn, depose and state as follows:

       1.      I am assigned to the Detective Service Bureau -Narcotics Unit of the Burlington

Police Deparfinent as a Detective. I have been employed by the Burlinglon Police Department

since February 2073 andl have been a fuIl-time certified Police Officer since August 2008.         In

connection with my duties and responsibilities, I have received extensive training, both formal

and informal, in the field of narcotics investigation and enforcement. I have also participated     in

investigations relating specifically to the possession and distribution of cocaine, heroin, and

fentanyl, the types of drugs being distributed by the person under investigation here. I have also

participated in various aspects of investigatory work, including undercover surveillance and

undercover narcotics purchases. I have participated in several narcotics-related arrests and the

execution of many narcotics-related search warants. I have written affidavits in support      of

search and arrest warrants, and   I frequently utilize the services of informants and other

confidential sources of information.

       2.      This affidavit is submitted to establish probable cause to believe that on or about

May 30, 2}lg,Kieta ARMSTEAD knowingly and intentionally distributed heroin, a schedule                  I

controlled substance, and fentanyl, a schedule II controlled substance, in violation of 21 U.S.C.

$$ 841(a), 841(b)(lXC).

        3.     I am familiar with the facts and circumstances of this investigation based on my

personal participation in this case, my discussion with other law enforcement agents, my

discussions with witnesses involved in the investigation, and my review of records, recordings,

and reports relating to the investigation.
          Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 2 of 8




       4.         Because this affidavit is being submitted for the limited purpose of establishing

probable cause, I have not included details of every aspect of the investigation nor have     I

included all the details of other investigations known to me.

                                         PROBABLE CAUSE

                        Introduction to Investigation and Cooperating Subiect

       5.         On a known date during the month of May of 2019, Burlinglon Police Departrnent

Detective Philip Tremblay and I spoke with a subject who was interested in providing

information and cooperating with law enforcement. For ease of reading and confidentiality

purposes, this cooperating subject    will   be referred to using the pseudonym "CS" as well as the

pronoun   "it."   The CS was advised that if it provides any false infonnation to law enforcement

that it could face criminal charges. The CS entered into a Cooperating Subject agreement with

the Burlinglon Police Department and agreed to provide active cooperation in exchange         for

monetary compensation.l The CS has worked with law enforcement to include the Burlington

Police Deparfinent in the past, and it has provided reliable information and made several

controlled drug purchases that resulted in the arrests and prosecutions of multiple individuals for

drug offenses in Vermont.

        6.        ln May of 2019, the CS told Detective Tremblay and I that it was in a position to
                                                              ooB."
purchase oocrack" cocaine and/or heroin from amale it knew as       The CS described'oB" as being




1
  In the past 10 years, the CS has the following criminal convictions that include Conditions of Release
violation, Probation violation, Conspiracy to Distribute Narcotics, and Conspiracy to Distribute Heroin
and Fentanyl; Petit Larceny x3, Escape Custody-Furlough x2, Disorderly Conduct-Noise, Unlawful
Mischief, Resisting Arres! Violation of Conditions of Release, Burglary, and Violation of Probation.
Prior to 2009,the CS has the following criminal convictions which include Cocaine sale, Vehicle
Operation-Careless or Negligent, Resisting Arrest, Sexual Assault-Victim <16 Yrs, Probation violation
(x2), False Pretenses or False Tokens < $25 attemp! Alcohol-SalelFurnish to Minor, Simple Assault (x2),
Vehicle Operation-Without Owner Consent, Littering/Dumping, Petit Larceny, Forgery-Utter/Publish an
Instrumen! and Unlawful Mischief.
            Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 3 of 8



atall blackmale with abeard. The CS firstprovided aphone number of 347-852-0799 for            ooB,"
                                                                                                       but

advised that    "B"   changes his number each trip that he makes to Vermont to sell drugs.

                                         Controlled Purchase #L

        7   .     On a known date during the week of May 12,2019, Detective Tremblay,

Winooski Police Department Detective Nease, and I met the CS at the Burlington Police

DeparEnent. The CS advised it was in a position to purchase heroin from         "B."   The CS and its

property were searched prior to the drug transaction at which time it was found to have no illegal

drugs, paraphernalia, or large sums of money. The CS was provided enough serialized U.S.

crrrency to complete the anticipated drug transaction.

        8.        While in the presence of investigators, the CS contacted *B" via phone to the

phone number 929-286-6583 to arrange the drug transaction. ooB" agreed to meet the CS at a

known location in Winooski,       VT.   Investigators established surveillance of the anticipated area

where the drug transaction was expected to be conducted.

       9.         The CS was kept under surveillance by Burlington Police Detective Stoughton

and me as it entered the area of the anticipated meet location of the controlled purchase.

       10.       Investigators observed the CS arrive in the area of the meet location. The

physical meeting between the CS and ooB" was observed by investigators and video recorded.

The CS was kept under visual surveillance following the controlled purchase, until the CS met

back up with Detective Nease. Upon meeting with Detective Tremblay and me, I took

possession of the suspected heroin that the CS had just purchased from ooB."

       11.       The CS and its property were searched after the controlled purchase. No illegal

drugs, paraphernali4 or large sums of money were found.
         Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 4 of 8




        12.    Following the controlled purchase, I conducted a sworn audio-recorded statement

with the CS regarding the drug transaction with o'B." The CS advised that it met with "B" ard

that it physically exchanged the known amount of provided U.S. cunency for the heroin from

*B."

        13.    Back at the Burlington Police Department, I photographed and field-tested the

suspected heroin with a SIRCHIE    NARK II heroin and fentanyl field-test kit, which tested

presumptive positive for fentanyl. The heroin/fentanyl was being sold in knotted bag corners as

a'obundle" of heroin. A "bundle" of heroin typical consists of 10 wax paper folds ("bags") when

sold in that form. The heroin/fentanyl was tagged into evidence at the Burlington Police

Departrnent, tag number 64668.

                                     Controlled Purchase #2

        14.    On a known date during the week of May 19,2019, Detective Tremblay,

Detective Nease, and I met with the CS at the Burlington Police Department. The CS advised      it

was in a position to purchase crack cocaine and heroin from ooB." The CS and its property were

searched prior to the drug transaction at which time   it was found to have no illegal drugs,

paraphemalia, or large sums of money. The CS was provided enough serialized U.S. currency to

complete the anticipated drug transaction.

        15.    While in the presence of investigators, the CS contacted "B" via phone to the

phone number 929-28A-0802 to arrange the drug transaction. ooB" agreed to meet the CS at a

known location in Burlington, VT. lnvestigators established surveillance of the anticipated area

where the drug transaction was expected to be conducted.

        16.    Burlington Police Sergeant Merchand and I kept the CS under surveillance as it

traveled to the area of the anticipated meet location of the controlled purchase.
           Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 5 of 8



          17.    Investigators observed the CS arrive in the area of the meet location. The

physical meeting between the CS and "B" was observed by investigators and video recorded.

The CS was kept under visual surveillance following the controlled purchase, until meeting back

up with Detective Nease. Upon meeting with Detective Tremblay and me, I took possession              of
the suspected heroin and crack cocaine that the CS had just purchased from '0B."

          18.    The CS and its property were searched after the controlled purchase, and the CS

was found to have no illegal drugs, paraphemalia, or large sums of money.

          19.    Following the controlled purchase, I conducted a sworn audio-recorded statement

with the CS in regards to the drug transaction with "B." 'The CS advised that it met with     ooB"
                                                                                                     and

it physically exchanged the known amount of provided U.S. cu:rency for the heroin and crack

cocaine from "B."

         20.     Back at the Burlinglon Police Deparknent, I photographed and field-tested the

suspected heroin with a SIRCHIE     NARK II heroin and fentanyl field-test kit, which tested

presumptive positive for fentanyl. The heroin/fentanyl was being sold in knotted bag corners as

a   "bundle" of heroin. A oobundle" of heroin typical consists of 10 wax paper folds ("bags") when

sold in that form. I also field-tested the suspected crack cocaine with a NARK II Cocaine ID

Swipe, and it tested presumptive positive for cocaine. The heroin/fentanyl and crack cocaine

were tagged into evidence at the Burlington Police Department, tag number 64784.

                                      Controlled Purchase #3

         21"     On or about May 30, 2019, Detective Tremblay, Detective Nease, and I met with

the CS at the Burlington Police Department. The CS advised it was in a position to purchase

heroin from ooB." The CS and its property were searched prior to the drug transaction at which
           Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 6 of 8



time it was found to have no illegal drugs, paraphernaliq or large sums of money. The CS was

provided enough serialized U.S. currency to complete the anticipated drug transaction.

         22.     While in the presence of investigators, the CS contacted 'oB" via text messages to

the phone number 347-637-0438 to arrange the drug transaction. "B" agreed to meet the CS at a

known location in Colchester,   VT.      Investigators established surveillance of the anticipated area

where the drug transaction was expected to be conducted.

          23.    The CS was kept under surveillance by Detective Nease, Sergeant Merchand, and

me as it traveled to the area of the anticipated meet location of the controlled purchase.

          24.    lnvestigators observed the CS a:rive in the area of the meet location. The

                                            ooB"
physical meeting between the CS and                was observed by investigators. The CS was

monitored by me following the controlled purchase, until the CS met back up with Detective

Nease. Upon meeting with the CS, Detective Nease took possession of the suspected heroin that

the CS had just purchased from'0B."

          25.    The CS and its property were searched after the controlled purchase, and no

illegal drugs, paraphernalia, or large sums of money.

          26.    Following the controlled purchase, Detective Nease conducted a sworn audio-

recorded statement with the CS in regards to the drug transaction with       "B."   The CS advised that

it met lvith *B" and that it physically exchanged the known amount of provided U.S. cu:rency
                                 ooB."
for the suspected heroin from

          27.    Back at the Burlington Police Departrnent, I photographed and field-tested the

 suspected heroin with a SIRCHIE         NARK II heroin and fentanyl field test kit, which tested

presumptive positive for fentanyl. The heroin/fentanyl was being sold in knotted bag comers as

 a
     o'bundle" of heroin. A "bundle" of heroin typical consists of l0 wax paper folds ("bags") when




                                                        6
           Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 7 of 8



sold in that form. The heroin/fentanyl was tagged into evidence at the Burlington Police

Department, tag number 64850.

                            Arrest of ARMSTEAD on Mav 30.2019

       28.      On May 30,2019, after the controlled purchases described above, investigators

observed   "B," subsequently identified   as   Kieta ARMSTEAD, in the Winooski, VT area and

surveilled him. After several short duration meetings with several different people, investigators

arrested ARMSTEAD in the Simon's convenience store pa.rking lot on College Parkway             in

Colchester, VT.

       29.      ARMSTEAD was taken into custody pursuant to the drug distribution charges

described above. At the time of his arrest, ARMSTEAD confirmed that his name was Kieta
                                                                                               o'B"
ARMSTEAD. Based on my investigation, I identified Kieta ARMSTEAD               as the person


who distributed contolled substances as described above, including distributing heroin/fentanyl

during the third controlled purchase that took place on or about May 30, 2019.

       30.      An initial search incident to arrest of ARMSTEAD yielded two cellular phones

and a large amount of U.S. currency.      I later checked the serial numbers of the crxrency

recovered from ARMSTEAD, which revealed all of the serialized U.S. currency utilized by the

CS during the third controlled purchase from ARMSTEAD. Excluding the serialized U.S.

cwrency from the controlled purchase, the currency seized from ARMSTEAD was $2,435.00

dollars. ARMSTEAD was transported back to the Burlington Police Departrnent" After             a more


thorough search incident to arrest at the police station, I also located a Holiday Inn key card

inside of ARMSTEAD's right sock along with his NY State Identification card bearing the name

Kieta ARMSTEAD.
           Case 2:19-mj-00102-jmc Document 1-1 Filed 05/31/19 Page 8 of 8




                                            CONCLUSION

         31.    Based on the above information, I believe that probable cause exists that on or

about May 30, 2}lg,Kieta ARMSTEAD knowingly and intentionally distributed heroin, a

schedule   I controlled   substance, and fentanyl, a schedule   II controlled   substance, in violation   of

21   u.s.c. $$ 841(a),841(b)(lXC).

         Dated at Burlington, in the District of Vermont, on May 31,20t9.




                                                 Detective, Burlington Police Department




         Sworn and subscribed before me on May 31, 2019.
